                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY                             )
and CASTLEROCK RESOURCES, INC.,                       )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       Case No. 4:18-cv-00054-JED-JFJ
                                                      )
BP AMERICA PRODUCTION COMPANY,                        )
                                                      )
                                                      )
               Defendant.                             )

                        PLAINTIFFS’ SUR-REPLY TO
          DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS

        Plaintiffs respectfully submit this Sur-reply in opposition to Defendant’s Reply in Support

of Its Motion To Dismiss (the “Reply”). In support of overruling Defendant’s Motion to Dismiss

Plaintiffs’ First Amended Complaint (the “Motion”), Plaintiffs would show the Court the

following:

        BP makes five (5) points in its Reply which Plaintiffs will address in turn herein:

     1. Plaintiffs do not assert that they, themselves, are entitled to any Unclaimed Property
        (principal or interest); (BP’s Reply, p.3-4).

        This is a class action lawsuit for unpaid PRSA interest. All Owners who received an

Untimely Payment from BP without the payment of PRSA interest are members of the Class

despite the location of the Owners’ O&G Proceeds. The O&G Proceeds could be many places –

BP’s suspense account, BP’s operating account, State Treasurer’s fund, and/or in the hands of the

rightful Owner. No matter where the O&G Proceeds are located, the unpaid PRSA interest is

always in the same place – BP’s bank account. The Owners included in the putative class all have

a claim for PRSA interest. Both Chieftain and Castlerock have claims for unpaid PRSA interest

and so they are proper Plaintiffs and BP’s apparent argument that Plaintiffs Chieftain and
Castlerock are improper class representatives would be better addressed in defense of Plaintiffs’

future motion for Class Certification. The fact that the State Treasurer is holding some of the

Owners’ proceeds does not change the fact that BP owes those Owners PRSA interest. Further,

any Owners who have claimed and received their O&G Proceeds from the State Treasurer remain

members of Plaintiffs class because the PRSA interest that is owed to them has still not been paid

by BP. BP’s claim that Plaintiffs have excluded these Owners from the class is just wrong. 1 Of

course, BP needs to take this unfounded position because none of the defenses raised by BP about

the State being the rightful “holder” apply at all to this group of formerly Unlocated Owners.

Again, this class action lawsuit against BP is for payment of unpaid PRSA interest. Interestingly,

throughout its Motion and Reply, BP does not once dispute Plaintiffs’ claims that BP’s. policy is

to not pay earned PRSA interest unless an Owner makes a written demand and even then, BP puts

up roadblocks.

         Plaintiffs are making a claim for the PRSA interest, not for the Unclaimed Property itself.

The Unclaimed Property belongs to Unlocated Owners. Both groups of Owners, located or

unlocated, are part of this class as long as they have a claim against BP for unpaid PRSA interest.

BP’s pay deck data, suspense account data, and Unclaimed Property reports to the State Treasurer

all contain the names of the Owners of O&G Proceeds. BP’s argument that Plaintiffs are somehow

required to re-prove that these Owners are “entitled to the principal” is just as ridiculous as BP’s

practice of keeping these Owners’ earned PRSA interest. See Reply at p.3. BP already identified

each of the Unlocated Owners and the amount of O&G Proceeds due each of them before it paid




1
  See Reply at p.4 where BP incorrectly states: “Plaintiffs do not bring a claim on behalf of owners who applied to
the State and received the Unclaimed Property, but who now believe they had been shorted the interest due on the
principal.” BP then says these formerly Unlocated Owners have no claims because their claims are barred – that
“barred claims” argument is refuted in Plaintiffs’ Response brief at pp.15-16.


                                                          2
the principal over to the State as trustee of those owners.2 The Owners are entitled to their own

O&G Proceeds plain and simple, no matter where those O&G Proceeds are located. On p.4 of its

Reply, BP states that “Plaintiffs have failed to allege an entitlement to the principal – the

“proceeds” - and, therefore, cannot claim the interest earned on those proceeds.” Plaintiffs have

alleged an entitlement to the principal - the O&G Proceeds; BP just ignored it. Paragraph 16(2)

of Plaintiffs’ First Amended Complaint states that the Class is comprised of persons or entities:

                   (2) whose O&G Proceeds have been, or during the pendency of this
                   action will have been, paid over by Defendant to various state
                   agencies as unclaimed or abandoned property (“Unclaimed
                   Property”) without the payment of statutory interest prescribed by
                   the Act;

         It is baffling how BP continuously misses this simple point. O&G Proceeds (principal) are

the property of the Owners and unpaid PRSA Interest is also the property of the Owners. Whether

the Owner is located or unlocated, if BP paid an Owner’s principal over to the State Treasurer, the

Owner can and will obtain that principal amount from the State Treasurer.

         Plaintiffs are not attempting to obtain the O&G Proceeds of Unlocated Owners because it

is up to Unlocated Owners to obtain the O&G Proceeds held by the State Treasurer. Again, this

lawsuit is for unpaid PRSA interest. In a continued attempt to confuse these simple issues, BP

intentionally misquoted footnote 2 of Plaintiffs’ Response by omitting the last sentence and then

cited to that footnote three times in its Reply. Compare BP’s Reply at p.3 with Plaintiffs’ Response

p.2, n.2. The last sentence to Plaintiffs footnote 2 didn’t fit with BP’s arguments, so BP simply

ignored it -



2
  Some of the Unlocated Owners may turn out to be persons who have passed away. In that case, the common industry
practice is to have the heirs provide an Affidavit of Death and Heirship detailing the current ownership in order to put
the heirs in a “pay status” unless the amount held is significant, in which case the heirs are still only required to file a
simple ancillary probate so that the funds can be paid into court. As BP admits at p.5 of its Reply, the State Treasurer
follows the same simple practice – an affidavit is sufficient for amounts up to $10,000 and ancillary probate for greater
amounts. Whatever the case, earned Statutory Interest is still due and has not been paid by BP.


                                                             3
               “Unlocated Owners who are located by Plaintiffs will receive the
               collateral benefit of collecting their O&G Proceeds along with the
               earned statutory interest.”

   Plaintiffs’ counsel isn’t collecting the O&G Proceeds, instead, Plaintiffs’ counsel intends to

locate, where feasible based on a diligent search, the Owners that BP was “unable” to locate.

Plaintiffs will then inform the Unlocated Owner that the State Treasurer is holding O&G Proceeds

that belong to them so that they can apply for and receive their principal funds from the Unclaimed

Property Funds. This is exactly what the State Treasurer wants them to do. Of course, the Owners

will not collect earned PRSA interest from the State Treasurer because BP never paid it to the State

Treasurer as trustee for the Unlocated Owners – that is what this lawsuit seeks to remedy. BP

attempts to confuse and convolute this simple fact. But, despite BP’s efforts, there is simply no

law that requires an Owner to go through the State Treasurer to collect PRSA interest that BP

owes.

   Plaintiffs’ counsel has been successful in numerous cases making distributions to tens of

thousands of owners in oil and gas royalty class actions by locating them and paying them without

resorting even once to what BP calls “mini-trials.” (BP’s use of the term “mini-trials” seems to be

an attempt to shoehorn into class certification terminology which simply does not apply.). BP is

glossing over the fact that the vast number of Owners for whom BP paid money to the State without

interest are known individuals. BP’s report to the State includes a person’s name. These Owners

are not unknown people, they are simply unlocated. The only thing missing is their current

address, and Plaintiffs assert that is because BP didn’t make a diligent effort to find them.

   Lastly, if BP relied on an incorrect Attorney General opinion for 30 years, then it should fire

its lawyers. That opinion was no more binding on BP than it is on this Court, Plaintiffs and the

putative class members. This court will decide how much interest is due and respectfully, this




                                                 4
Court will not base that calculation on an incorrect, nonbinding, 30-year old opinion. Moreover,

for purposes of this Motion, the Court must assume that BP did no investigation to locate Owners

as Plaintiffs alleged in their Complaint. Further, if BP actually relied on that Opinion, then it is

well aware of the fact that that Opinion required a diligent search. Here, in its Motion and Reply,

BP has never claimed that it made a diligent search at all.

       2. Plaintiffs’ new purported class group consists of owners who have not actually
          established, to the State’s satisfaction, that they are entitled to the principal of the
          Unclaimed Property; (BP’s Reply, p.4-6).
       -and-
       3. Plaintiffs seek to bypass state law on determining the rightful owner of the
          Unclaimed Property; (BP’s Reply, p. 4-6).

           Plaintiffs do not have a “new purported class group” as BP contends and BP raises this

argument for the first time in its Reply. Moreover, the current location of an Owner’s O&G

Proceeds has no bearing on Plaintiffs’ claims for that unpaid PRSA interest. The only location

that really matters here is the location of that unpaid PRSA interest, which is crystal clear – in BP’s

bank account.

           Plaintiffs are not attempting to deprive anything from the State Treasurer. Likewise, despite

what BP repeatedly states3, Plaintiffs are not seeking a double recovery, Plaintiffs are only seeking

to recover the unpaid PRSA interest BP has in its bank account. That unpaid PRSA interest is the

property of the Owners, not BP and not the State Treasurer. Again, BP owes the unpaid PRSA

interest to the Owner, not the State.

       4. Plaintiffs’ proposed class does not include the State, and yet they are attempting to
          recover monies they agree is owed to the State; (BP’s Reply, p. 6-7).

           This argument by BP is very confusing – no money is OWED to the State and Plaintiffs

neither contend nor “agree” that money is “owed to the State” as BP boldly states without a citation



3
    See BP’s Reply, p.2 “All of this subjects BP to potential double claims…” and pp.9-10.


                                                           5
to any statements of Plaintiffs. See Reply, p.3. The unpaid PRSA interest is OWED to the Owner

of the O&G Proceeds that were turned over to the State. The State is merely a trustee or custodian

for the property of Unlocated Owners. BP owes the money to the Owners, not the State. If

Plaintiffs cannot locate an Owner, the unpaid PRSA interest that BP owes to that Owner will be

paid over to the State as trustee or custodian – not as an owner itself. The State will reap the

benefit (in terms of an interest free loan until the rightful owner eventually claims his money) of

BP finally having to pay over the PRSA interest which it has held on to for years and years. Again,

just because BP could not find an Owner, it doesn’t mean that Owner’s O&G Proceeds disappear.

Nor does it mean that that same Owner’s claim to PRSA interest disappears.

   5. Plaintiffs seek to deduct costs and fees from any interest recovered on the
      Unclaimed Property before turning it over to purported rightful owners or the
      State. (BP’s Reply, p.6-7)

       Attorneys’ fees are awarded at the discretion of this Court. BP has no dog in that hunt.

Moreover, any recovery by Plaintiffs does not belong to BP. The unpaid PRSA interest is not BP’s

property. It was never BP’s property at all. It was money BP should have paid and never did. If

Plaintiffs are successful in forcing BP to pay the earned PSRA interest that it currently refuses to

pay, then counsel will request attorney fees and costs will be paid out of the common fund created

through counsel’s efforts. Further, Plaintiffs’ counsel represents Plaintiffs and a putative class of

Owners, not the State and therefore, the 15% fee would not apply here.

       In conclusion, BP is trying to skirt its legal obligation yet again by claiming that somehow

an Owner is no longer an Owner if they cannot be found. BP should go ahead and flat-out state

what they mean – BP wants this Court to rule that BP gets to keep all of the PRSA interest it owes

to Unlocated Owners.


DATED this 20th day of November, 2018.



                                                 6
    Respectfully submitted,



    Robert N. Barnes, OBA No. 537
    Patranell B. Lewis, OBA No. 12279
    Emily Nash Kitch, OBA No. 22244
    BARNES & LEWIS LLP
    208 NW 60th Street
    Oklahoma City, OK 73118
    Telephone: (405) 843-0363
    Facsimile: (405) 832-1007
    rbarnes@barneslewis.com
    plewis@barneslewis.com
    ekitch@barneslewis.com

    Patrick M. Ryan, OBA No. 7864
    Phillip G. Whaley, OBA No. 13371
    Jason A. Ryan, OBA No. 18824
    Paula M. Jantzen, OBA No. 20464
    RYAN WHALEY COLDIRON JANTZEN
    PETERS & WEBBER PLLC
    900 Robinson Renaissance
    119 North Robinson
    Oklahoma City, OK 73102
    Telephone: (405) 239-6040
    Facsimile:(405)239-6766
    pryan@ryanwhaley.com
    pwhaley@ryanwhaley.com
    jryan@ryanwhaley.com
    pjantzen@ryanwhaley.com

    Michael Burrage, OBA No. 1350
    WHITTEN BURRAGE
    512 N. Broadway, Suite 300
    Oklahoma City, OK 73102
    Telephone: (405) 516-7800
    Facsimile: (405) 516-7859
    mburrage@whittenburragelaw.com

    Bradley E. Beckworth, OBA No. 19982
    Jeffrey J. Angelovich, OBA No. 19981
    Lisa P. Baldwin, OBA No. 32947


7
                                                    Drew G. Pate
                                                    Cody L. Hill
                                                    Brooke A. Churchman
                                                    NIX PATTERSON, LLP
                                                    3600 N. Capital of TX Hwy.
                                                    Bldg. B, Suite 350
                                                    Austin, TX 78746
                                                    Telephone: (512) 328-5333
                                                    Facsimile: (512) 328-5335
                                                    bbeckworth@nixlaw.com
                                                    lbaldwin@nixlaw.com
                                                    dpate@nixlaw.com
                                                    codyhill@nixlaw.com
                                                    bchurchman@nixlaw.com

                                                    ATTORNEYS FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November, 2018, I electronically transmitted the
above and foregoing document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:
L. Mark Walker
Harvey D. Ellis
Micah L. Adkison
Susan E. Huntsman
Mark D. Christiansen




                                                    Robert N. Barnes




                                               8
